Detailed Action
1.	The Office Action is in response to the Applicant’s communication filed on 08/19/2022. In virtue of this communication, claims 1-36 are currently pending in this Office Action. Claims 22-26 are newly added.

Response to Arguments
2.	On pages 15-16 in Remarks, Applicant presents the argument for claim 11. On page 15, applicant only mentions that Thomas and frequencies 1, 3 and 5 of base stations A1, A3, and A5 is in contrast to limitations “ of claim 11. Furthermore, the combination of Thomas and Staudte does not teach or suggest the limitations of claim 11. On page 16, applicant states that because of the reason on page 15, claims 1 and 21 are allowable.
	To support the applicant’s arguments, applicant amends  “signal path connectivity” to claim 11. However, the amended claims 1, 11 and 21 are still considered obvious by the rationales presented in the claim rejection section set forth below.
It’s to note that applicant should submit an argument pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.

2.1.	In fact, Thomas explains the frequency bands used for transceiving are polarization in degrees of an antenna stack AS in antenna assembly (par. 0042, 0049, 0059 & 0080), and thus, setting frequencies in Thomas are associated with antenna configuration setting to obtain the required radiation degree or pattern. What’s more, Staudte teaches sector configuration (see fig. 6 & 14 and par. 0063). Those teaching from the combined prior art as a whole or separately renders the claim limitation applicant mentioned obvious.

2.2.	The amended claim limitation “signal path connectivity between multiple wireless base stations and antenna hardware” is considered obvious by the rationales found in sector configuration in fig. 8 and par. 0063 of Staudte and the newly cited prior art Stapleton. See greater details in the claim rejection section set forth below.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 20 and 27 of U.S. Patent No. 10,785,811 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Instant claim 1 is compared to the patent claim 1. Indeed, from the comparison, the patent claim includes many more elements and more specific, and thereby, the patent claim encompasses the broader scope of the instant claim 1. Accordingly, allowing the broader instant claim 1 could cause unjustified or improper timewise extension of the “right to exclude” granted by a patent and possible harassment by multiple assignees.
	Patent claim 1 renders the instant claim limitations obvious as follows:
antenna hardware including multiple antenna elements to wirelessly communicate in a network environment (col. 23, lines 19-21); 
radio communication hardware coupled to the antenna hardware, the radio communication hardware in communication with a remote network (lines 23-34 of col. 23); and 
a controller operable to implement first configuration settings (lines 40-51 of col. 23 reads on configuration settings) selected wireless connectivity between multiple wireless base stations instantiated by the radio communication hardware and the antenna elements (base-band management hardware as a controller in lines 35-39 of col. 23).

4.1.	Instant claims 11 and 21 are compared to patent claims 20 and 27 respectively. Instant claims would be rendered obvious by the corresponding patent claims 10 and 15 as they recite the same scopes of the respective limitations of claim 1. 

4.2.	The fact that the dependent claims are not discussed in details here is due to the following reasons: the patented dependent claims might render the dependent claims obvious; filing terminal disclaimer, TD, would overcome the obviousness type double patenting, ODP, rejection under 35 USC 101; without TD, amendment made to the claims in the future would necessitate determination again if ODP will still exist for the amended claims.

5.	Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 24 and 35 of U.S. Patent No. 10,979,911 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Instant claim 1 is compared to the patent claim 1. Indeed, from the comparison, the patent claim includes many more elements and more specific, and thereby, the patent claim encompasses the broader scope of the instant claim 1. Accordingly, allowing the broader instant claim 1 could cause unjustified or improper timewise extension of the “right to exclude” granted by a patent and possible harassment by multiple assignees.
	Patent claim 1 renders the instant claim limitations obvious as follows:
antenna hardware including multiple antenna elements to wirelessly communicate in a network environment (lines 16-17 of col. 23); 
radio communication hardware coupled to the antenna hardware, the radio communication hardware in communication with a remote network (lines 18-22 of col. 23); and 
a controller operable to implement first configuration settings selected wireless connectivity between multiple wireless base stations instantiated by the radio communication hardware and the antenna elements (lines 23-34 of col. 23).

5.1.	Instant claims 11 and 21 are compared to patent claims 20 and 27 respectively. Instant claims would be rendered obvious by the corresponding patent claims 10 and 15 as they recite the same scopes of the respective limitations of claim 1. 

5.2.	The fact that the dependent claims are not discussed in details here is due to the following reasons: the patented dependent claims might render the dependent claims obvious; filing terminal disclaimer, TD, would overcome the obviousness type double patenting, ODP, rejection under 35 USC 101; without TD, amendment made to the claims in the future would necessitate determination again if ODP will still exist for the amended claims.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

8.	Claims 1-23, 25-27, 29-33, 35, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. Pub. No.: US 2008/0204318 A1 in view of Staudte Pub. No.: US 2009/0023477 A1 and Stapleton et al. Pub. No.: US 2014/0036770 A1.

Claim 1
Thomas discloses a system (antenna system in fig. 2-8) comprising: 

    PNG
    media_image1.png
    829
    699
    media_image1.png
    Greyscale

antenna hardware (CF in antenna assembly in fig. 2-3, 5-6 & 8) including multiple antenna elements (Ea, Eb, Ec, Ed, Ee, Ef in fig. 3) to wirelessly communicate in a network environment (par. 0063 & 0073); 
radio communication hardware (100 and 162 -+  in fig. 2, 5-6 & 8 having LNA) coupled to the antenna hardware (as depicted in fig. 2, 5-6 & 8, CF and 162 have connection); and 
a controller operable (base station combiner unit 161 in fig. 2, 5-6 & 8) to implement first configuration settings (frequencies 1, 3 and 5 of base station for A1, A3 and A5 for transmitting and frequencies 2 and 4 of another base station for A2 and A4 for transmitting in fig. 2) indicating wireless connectivity between multiple wireless base stations instantiated by the radio communication hardware (base stations and the base station combiner in fig. 2) and the antenna elements (+45 degree and -45 degree in fig. 2 for antenna elements).
	Although Thomas does not explicitly show: “to implement first configuration settings indicating selected connectivity between multiple wireless base stations; and the radio communication hardware in communication with a remote network”, the claim limitation is considered obvious by the following rationales.

    PNG
    media_image2.png
    556
    574
    media_image2.png
    Greyscale

Firstly, to consider the obviousness of the claim limitation “the radio communication hardware in communication with a remote network”, initially, one of ordinary skill in the art would assume that Thomas’s antenna assembly (in fig. 2-8) could be able to communicate with a remote network. Since Thomas does not explicitly show the communication, further the evidence could be seen in Staudte. In particular, Staudte teaches antenna circuitry equipment corresponding to base station circuitry coupled to controller (fig. 4) and antenna for communicating with a network (fig. 5 and par. 0042) and the radio equipment in base station remotely orchestrated by a network operator (par. 0047 and fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify antenna system for sharing of operation of Thomas by providing a multi-sector base station as taught in Staudte. Such a modification would have included a multi-sector base station to provide radiation patterns of antennas over coverage in its sector area with so that not only power could be conserved but also the coverage loss or loss of radio links sensitivity could be prevented as suggested in par. 0011-0012 of Staudte.
	Secondly, to consider the obviousness of the claim limitation “to implement first configuration settings indicating selected connectivity between multiple wireless base stations”, recall that Staudte discloses sector configuration changing from one base station to another base station to be power-down or power-on sectors in accordance with cell coverage plan (fig. 8 in view of fig. 9-12 and see sector configuration in table in par. 0063). Since claim does not specifically define what are involved in configuration settings, sector configuration of Staudte would have still rendered the amended claim limitation obvious. However, to advance the prosecution, further evidence for setting up frequency is configuration for signal path or connectivity between base stations or antennas. In particular, Staple teaches configuring a signal path or connectivity to the end-path DRU to relay a signal received from a base station (915 in fig. 9 and 1010-1015 in fig. 10). For these reasons, the amended claim limitation is considered obvious and does not hold a patentable weight.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify antenna system for sharing of operation of Thomas in view of Staudte by providing a virtualized distributed antenna system of Stapleton to obtain the claimed invention as specified in the claim. Such a modification would have provided a distributed antenna system to utilize software configurable radio so that the average downlink and uplink transmit power consumption would be reduced to enhance quality of service and data throughput as suggested in par. 0003 & 0005 of Stapleton.

Claim 2
Thomas, in view of Staudte and Stapleton, discloses the system as in claim 1, wherein the multiple wireless base stations include a first wireless base station (Stapleton, BTS 1 in fig. 2) and a second wireless base station (Stapleton, BTS 2 or BTS N in fig. 2); and
wherein the first configuration settings specify different wireless power levels (power split for antenna system in par. 0074 of Thomas; Staudte, half power beamwidth in fig. 6 and par. 0046) at which the first wireless base station and the second wireless base station (Stapleton, BTS 1-2 in fig. 2 in view of fig. 9-10) are controlled to transmit wireless signals from the antenna hardware (Thomas, power split for antenna system for required radiation angles in fig. 6 in view of par. 0074; Staudte, power down for sector and power up for other sector in par. 0047, and see base stations for On and Off in Table in par. 0063 in view of fig. 10-16 and par. 0064 for power relating to beamwidth; accordingly, the combined prior art renders the claim obvious).

Claim 3
Thomas, in view of Staudte and Stapleton, discloses the system as in claim 1, wherein the multiple wireless base stations (Stapleton, BTS 1-N in fig. 2) include a first wireless base station (Stapleton, BTS 1 in fig. 2) and a second wireless base station (Stapleton, BTS 2 or BTS N in fig. 2); and
wherein the first configuration settings indicate a first wireless transmit power level at which a first less-than-all portion of antenna elements (Stapleton, DRU 1-6 together with DAU 1-3 in fig. 2) transmit first wireless signals generated by the first wireless base station (Thomas, K1, K2, K3 in fig. 6, and assume left most K1-3 for SG1; Staudte, see Table in par. 0063 in view of fig. 13 in which in second option some sectors are for 30 degrees and zero degree, and fig. 14 for 3 sectors and 2 sectors); and 
wherein the first configuration settings indicate a second wireless transmit power level at which a second less-than-all portion of the antenna elements transmit second wireless signals generated by the second wireless base station (Thomas, K1, K2, K3 in fig. 6, and assume middle or right most K1-3 for SG1; Staudte, see Table in par. 0063 in view of fig. 13 in which in second option some sectors are for 30 degrees and zero degree, and fig. 14 for 3 sectors and 2 sectors; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art).
Claim 4
Thomas, in view of Staudte and Stapleton, discloses the system as in claim 1 further comprising: 
configurable connection hardware disposed between the radio communication hardware and the antenna hardware (Thomas, 467 in fig. 6; fig. 4 of Staudte), the configurable connection hardware operative to provide the selected connectivity (fig. 9-10 of Stapleton) between the multiple wireless base stations and the antenna hardware (Thomas, see configuration for beamforming in fig. 4-6; Staudte, see fig. 10-16 and Table in par. 0063 for connectivity between multiple base station and antenna; and thus, the combined prior art reads on the claim).

Claim 5
Thomas, in view of Staudte and Stapleton, discloses the system as in claim 4, wherein the multiple wireless base stations include a first wireless base station (Stapleton, BTS 1 in fig. 2) and a second wireless base station (Stapleton, BTS 2 or BTS N in fig. 2); 
wherein the configurable connection hardware is operative to provide first connectivity between the first wireless base station and a first less-than-all portion of the antenna elements as specified by the first configuration settings (Thomas, antenna elements in fig. 3-4 and see fig. 6-7 for base station under SG1 in fig. 6 and cell C1A in fig. 7, consider: using only left hand circular polarization for antenna elements in par. 0059-0060; Staudte, par. 0044 explains that adjusting the number of excited antenna elements to alter the beamwidth; therefore, first configuration settings could be reasonably interpreted as to the beamwidth which doesn’t need all of the antenna elements, for instance, see fig. 14 of Staudte); and 
wherein the configurable connection hardware is operative to provide second connectivity between the second wireless base station and a second less- than-all portion of the antenna elements as specified by the first configuration settings (Thomas, antenna elements in fig. 3-4 and see fig. 6-7 for base station under SG2 in fig. 6 and cell C1B in fig. 7, consider: using only right hand circular polarization for antenna elements in par. 0059-0060; Staudte, par. 0044 explains that adjusting the number of excited antenna elements to alter the beamwidth; therefore, first configuration settings could be reasonably interpreted as to the beamwidth which doesn’t need all of the antenna elements, for instance, see fig. 14 in view of fig. 8 of Staudte; accordingly, one of ordinary skill in the art would have expected the claimed invention to perform equally well with the combined prior art, see MPEP 2143, KSR Exemplary Rationale F).

    PNG
    media_image3.png
    465
    780
    media_image3.png
    Greyscale

Claim 6
Thomas, in view of Staudte and Stapleton, discloses the system as in claim 1, wherein the selected connectivity specifies first connectivity (fig. 8 of Staudte; Stapleton, fig. 2 in view of fig. 9-10);
wherein the controller is operative to implement the first configuration settings for a first duration of time (par. 0047 of Staudte configuration based on the time), the first configuration settings defining the first connectivity of a first wireless base station to a first less-than-all portion of the antenna elements (Staudte, consider fig. 6 for 3 sectors configuration from 6 sectors in view of fig. 8, and thus, referring par. 0044, antenna elements would be less than all portion); and 

    PNG
    media_image4.png
    443
    787
    media_image4.png
    Greyscale

wherein the controller is operative to implement second configuration settings for a second duration of time following the first duration of time (fig. 14 in view of Staudte), the second configuration settings defining second connectivity of a second wireless base station (Stapleton, BTS 2 to DRU 1-6 through DAU 1-3 in fig. 2) to a second less-than-all portion of the antenna elements (Staudte, connecting fig. 6 & 14 in view of fig. 8 and par. 0044 & 0047, reconfiguring to 2 sectors beamwidth would be less than all portion of the antenna elements in 3 sectors; therefore, the combined prior art renders the claim obvious).

Claim 7
Thomas, in view of Staudte and Stapleton, discloses the system as in claim 6, wherein the second less-than-all portion of the antenna elements includes fewer antenna elements than the first less-than-all portion of antenna elements (Staudte, par. 0044 explains that adjusting the number of excited antenna elements to alter the beamwidth; therefore, first configuration settings could be reasonably interpreted as to the beamwidth which doesn’t need all of the antenna elements, for instance fig. 6 & 14, 3 sectors would be using antenna elements less than 6 sectors and 2 sectors would be less than 3 sectors; therefore, the combined prior art meets the claim condition).

Claim 8
Thomas, in view of Staudte and Stapleton, discloses the system as in claim 6, wherein the first less-than-all portion of the antenna elements provides wireless communications in a first outward direction from the antenna hardware (Thomas, direction in par. 0055, left hand circular polarization in par. 0059 and right hand circular polarization in par. 0060 could have covered outward direction; Staudte, outward radiation in par. 0063 & 0088 and consider fig. 6 for 3 sectors from 6 sectors to use less antenna elements); and 
wherein the second less-than-all portion of the antenna elements provides wireless communications in a second outward direction from the antenna hardware (Thomas, direction in par. 0055, 0059-0060; Staudte, outward radiation in par. 0063 & 0088 and consider fig. 14 for 2 sectors from 3 sectors to use less antenna elements; for these reasons, the claim would have rendered obvious by the combined prior art).

Claim 9
Thomas, in view of Staudte and Stapleton, discloses the system as in claim 6, wherein the first less-than-all portion of the antenna elements supports a first angular beam width with respect to the antenna hardware (Thomas, fig. 3-4 & 6; Staudte, 3 sectors in fig. 6, 65 degree beamwidth); and 
wherein the second less-than-all portion of the antenna elements supports a second angular beam width with respect to the antenna hardware (Thomas, fig. 3-4 & 6; Staudte, 2 sectors in fig. 14, 120 degree beamwidth).

Claim 10
Thomas, in view of Staudte and Stapleton, discloses the system as in claim 1, wherein the controller is operative to implement the second configuration settings instead of the first configuration settings in response to detecting a change in network conditions of communicating from the antenna hardware to multiple mobile communication devices (Staudte, reconfiguration or changing 2 sectors from 3 sectors in fig. 14 and 3 sectors from 6 sectors in fig. 6 or vice-versa are based on a sensed condition by network operator in par. 0047; accordingly, the combined prior art reads on the claim).

Claim 11
Thomas disclose a method (fig. 1-8 antenna assembly to base station combiner unit for sharing antenna operation) comprising: 
first configuration settings (frequencies 1, 3 and 5 of base station for A1, A3 and A5 for transmitting and frequencies 2 and 4 of another base station for A2 and A4 for transmitting in fig. 2) between multiple wireless base stations (base stations and the base station combiner in fig. 2) and antenna hardware (CF in antenna assembly in fig. 2-3, 5-6 & 8); 
implementation of the first configuration settings  (frequencies 1, 3 and 5 of base station for A1, A3 and A5 for transmitting and frequencies 2 and 4 of another base station for A2 and A4 for transmitting in fig. 2) connecting the multiple base stations (base stations and the base station combiner in fig. 2) to antenna elements of the antenna hardware (CF in antenna assembly in fig. 2-3, 5-6 & 8); and 
via the multiple wireless base stations (base stations and the base station combiner in fig. 2) and the antenna hardware (as depicted in fig. 2, 5-6 & 8, CF and 162 have connection). 
	Although Thomas does not disclose: “first configuration settings defining signal path connectivity between multiple wireless base stations; implementation of the first configuration settings connecting the multiple base stations to antenna elements of the antenna hardware via the signal path connectivity as specified by the configuration settings; and providing multiple communication devices in the network environment access to a remote network”, the claim limitations are considered obvious by the following rationales.
Firstly, to consider the obviousness of the claim limitation “providing multiple communication devices in the network environment access to a remote network”, initially, one of ordinary skill in the art would assume that Thomas’s antenna assembly (in fig. 2-8) could be able to communicate with a remote network. Since Thomas does not explicitly show the communication, further the evidence could be seen in Staudte. In particular, Staudte teaches antenna circuitry equipment corresponding to base station circuitry coupled to controller (fig. 4) and antenna for communicating with a network (fig. 5 and par. 0042) and the radio equipment in base station remotely orchestrated by a network operator (par. 0047 and fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify antenna system for sharing of operation of Thomas by providing a multi-sector base station as taught in Staudte. Such a modification would have included a multi-sector base station to provide radiation patterns of antennas over coverage in its sector area with so that not only power could be conserved but also the coverage loss or loss of radio links sensitivity could be prevented as suggested in par. 0011-0012 of Staudte.
	Secondly, to consider the obviousness of the claim limitation “first configuration settings defining signal path connectivity between multiple wireless base stations; and implementation of the first configuration settings connecting the multiple base stations to antenna elements of the antenna hardware via the signal path connectivity as specified by the configuration settings”, recall that Staudte discloses sector configuration changing from one base station to another base station to be power-down or power-on in accordance with cell coverage plan (fig. 8 in view of fig. 9-12 and see sector configuration in table in par. 0063). Since claim does not specifically define what are involved in configuration settings, sector configuration of Staudte would have still rendered the amended claim limitation obvious. However, to advance the prosecution, further evidence for setting up frequency is configuration for signal path or connectivity between base stations or antennas. In particular, Staple teaches configuring a signal path or connectivity to the end-path DRU to relay a signal received from a base station (915 in fig. 9 and 1010-1015 in fig. 10). For these reasons, the amended claim limitation is considered obvious and does not hold a patentable weight.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify antenna system for sharing of operation of Thomas in view of Staudte by providing a virtualized distributed antenna system of Stapleton to obtain the claimed invention as specified in the claim. Such a modification would have provided a distributed antenna system to utilize software configurable radio so that the average downlink and uplink transmit power consumption would be reduced to enhance quality of service and data throughput as suggested in par. 0003 & 0005 of Stapleton.

Claim 12-20
	Claims 12-20 are method claims corresponding to system claims 2-10. All of the limitations in claims 12-20 are found reciting the same scopes of the respective limitations of claims 2-10. Accordingly, claims 12-20 can be considered obvious by the same rationales applied in the rejection of claims 2-10 correspondingly set forth above.

Claim 21
	Claim 21 is a computer product claim corresponding to method claim 11. All of the limitations in claim 21 are found reciting the same scopes of the respective limitations of claim 11. Accordingly, claim 21 can be considered obvious by the same rationales applied in the rejection of claim 11 set forth above.

Claim 22
Thomas, in view of Staudte and Stapleton, discloses the method as in claim 11, wherein the multiple wireless base stations (Stapleton, BTS 1-N in fig. 2) include a first wireless base station (Stapleton, BTS 1 in fig. 2) and a second wireless base station (Stapleton, BTS 2 or BTS N in fig. 2); and 
wherein the first configuration settings specify: i) a first less-than-all portion of the multiple antenna elements (Stapleton, BTS 1 to DRU 1-6 in fig. 2) assigned to the first wireless base station (Thomas, antenna elements in fig. 3-4 and see fig. 6-7 for base station under SG1 in fig. 6 and cell C1A in fig. 7, consider: using only left hand circular polarization for antenna elements in par. 0059-0060; Staudte, par. 0044 explains that adjusting the number of excited antenna elements to alter the beamwidth; therefore, first configuration settings could be reasonably interpreted as to the beamwidth which doesn’t need all of the antenna elements, for instance, see fig. 14 of Staudte), and ii) a second less-than-all portion of the antenna elements (Stapleton, BTS 1 to DRU 1-6 in fig. 2) assigned to the second wireless base station (Thomas, antenna elements in fig. 3-4 and see fig. 6-7 for base station under SG2 in fig. 6 and cell C1B in fig. 7, consider: using only right hand circular polarization for antenna elements in par. 0059-0060; Staudte, par. 0044 explains that adjusting the number of excited antenna elements to alter the beamwidth; therefore, first configuration settings could be reasonably interpreted as to the beamwidth which doesn’t need all of the antenna elements, for instance, see fig. 14 in view of fig. 8 of Staudte; accordingly, one of ordinary skill in the art would have expected the claimed invention to perform equally well with the combined prior art, see MPEP 2143, KSR Exemplary Rationale F).

Claim 23
Thomas, in view of Staudte and Stapleton, discloses the method as in claim 22, wherein implementing the first configuration settings includes: 
establishing first signal path connectivity in configurable connection hardware (Stapleton, fig. 9-10 in view of fig. 2 and sector configuration in fig. 6 of Staudte), the established first signal path connectivity extending between the first wireless base station and the first less-than-all portion of the multiple antenna elements assigned to the first wireless base station (fig. 6 of Staudte could be explained in fig. 2 of Stapleton, for instance, BTS 1 with DAU 1 or DAU 1 to turn on only DRU 1, 3 & 5); and 
establishing second signal path connectivity in the configurable connection hardware (Stapleton, fig. 9-10 in view of fig. 2 and sector configuration in Table in par. 0063 of Staudte), the established second signal path connectivity extending between the second wireless base station and the second less- than-all portion of the multiple antenna elements assigned to the second wireless base station (fig. 14 of Staudte could be explained in fig. 2 of Stapleton, for instance, BTS 2 with DAU 2 to turn on only DRU 1 & 2; therefore, one of ordinary skill in the art would have expected the combined prior art to perform equally well to the claim, see MPEP 2143, KSR Exemplary Rationale G).

Claim 25
Thomas, in view of Staudte and Stapleton, discloses the method as in claim 11, wherein the first configuration settings specify a first antenna element grouping including a first antenna element and a second antenna element selected from the antenna hardware (fig. 5-6 & 8 of Thomas ; DRU 1 or 2 in fig. 2 of Stapleton in view of right of side in fig. 14 of Staudte), the first antenna element grouping providing a first beam width of transmitting wireless communications from a first wireless base station for a first time duration (fig. 4 & 7 of Thomas; Staudte, left side for a time duration in fig. 6), the method further comprising: 
implementing the first configuration settings for the first time duration (Staudte, left side for a time duration in fig. 6); and
receiving second configuration settings as a replacement to the first configuration settings (fig. 2 and fig. 9-10 of Stapleton  in view of fig. 6 & 15 of Staudte), the second configuration settings (right side of fig. 6 & 14 or Table in par. 0063 of Staudte) in  defining second signal path connectivity between a second wireless base station and third wireless base station and the antenna hardware (fig. 2 of Stapleton in view of fig. 14 of Staudte), the second configuration settings specifying a second antenna element grouping and a third antenna element grouping (DRU 1-6 for BTS 2 & BTS 3 in fig. 3 of Stapleton), the second antenna element grouping providing a second beam width of transmitting wireless communications from the second wireless base station for a second time duration (BTS 2 to DRU 1-6 via DAU 1-3 in fig. 2 of Stapleton in view of right side of fig. 14 of Stapleton, left side sector configuration is for a first time period and section configuration in right side of fig. 14 of Staudte), the third antenna element grouping providing a third beam width of transmitting wireless communications from the third wireless base station for the second time duration (consider: DAU 1-3 to DRU 1-6 are accessible for BTS 1-N in fig. 2 of Stapleton in view of fig. 14 and sector configuration in par. 0063 of Staudte), the second beam width and the third beam width based on a split of the first beam width (left side beamwidth split into right side beamwidth in fig. 14 in Staudte; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, KSR Exemplary Rationale F).

Claim 26
Thomas, in view of Staudte and Stapleton, discloses the method as in claim 11, wherein the antenna hardware is a multi-dimensional array of the antenna elements (Thomas, 2 dimensional arrays of antenna elements and 3 dimensional arrays of antenna in par. 0112; Stapleton, gate array FPGA 320 in par. 0054; hence, the combined prior art renders the claim obvious).



Claim 27
Thomas, in view of Staudte and Stapleton, discloses the method as in claim 11, wherein the first configuration settings include assignment of a first antenna element of the multiple antenna elements to a first wireless base station of the multiple wireless base stations to wirelessly communicate in the network environment (Thomas, Tx ports, Rx ports frequencies associates a setting or a configuration for antenna stack group to adjust K1 for 0 degree, K2 for -120 degree, K3 for -240 degree in fig. 6; Staudte, S5-S7 in fig. 8 in view of sector configuration in par. 0063; fig. 2 & 9-10 of Stapleton); and 
wherein implementing the first configuration settings include, for a first time duration associated with the first configuration settings (fig. 6 and fig. 14 either side configuration in Staudte are for a time until configuration changes to a right side), providing first signal path connectivity in configurable connection hardware (left side configuration in fig. 6 or one of sector configuration in par. 0063 of Staudte in view of fig. 2 of Stapleton for instance to select DAU to activate DRU 1-3, and fig. 6 of Thomas to select K1-K2-K3 under SG1 of fig. 6), the first signal path connectivity providing connection of the first wireless base station to the first antenna element (left side configuration in fig. 6 or one of sector configuration in par. 0063 of Staudte in view of fig. 2 of Stapleton for instance to select DAU to activate DRU 1-3, and fig. 6 of Thomas to select K1-K2-K3 under SG1 of fig. 6; for these reasons, one of ordinary skill in the art would have expected the combined prior art to obtain the claim, see MPEP 2143, KSR Exemplary Rationale G).


Claim 29
Thomas, in view of Staudte and Stapleton, discloses the method as in claim 11, wherein the first configuration settings define first signal path connectivity between a first wireless base station and a first antenna element of the antenna elements (Thomas, antenna stack in fig. 6 & 8; fig. 8 of Staudte; see antenna elements DRU 1-6 via DAU 1-3 to BTS 1-N in fig. 2 of Stapleton); 
receiving second configuration settings defining second signal path connectivity between a second wireless base station and the antenna hardware (changing sector configuration in fig 8, 6, & 14 and par. 0063 of Staudte; see antenna hardware for BTS 1-N to DRU 1-6 via DAU in fig. 2 of Stapleton); and 
in accordance with the second configuration settings: 
i) terminating the first signal path connectivity (sector configuration changing case for fig. 6 & 16 of Staudte connecting to fig. 2 of Stapleton, for instance, DRU 1-6 in fig. 2 of Stapleton, there would power On only DRU 1, 3 & 5 or DRU 1 & 2 and power down the other DRU).
ii) establishing the second signal path connectivity between the second wireless base station and the first antenna element (sector configuration changing case for fig. 6 & 16 of Staudte connecting to BTS 1-N of fig. 2 of Stapleton, for instance, BTS 2 to DRU 1-6 in fig. 2 of Stapleton, there would power On only DRU 1, 3 & 5 or DRU 1 & 2 and power down the other DRU; therefore, one of ordinary skill would have expected the claim to perform equally well with the combined prior art).


Claim 30
Thomas, in view of Staudte and Stapleton, discloses the method as in claim 29, wherein the first configuration settings indicate a first set of antenna elements of the antenna hardware assigned to the first wireless base station, the first antenna element included in the first set (see sector configuration change in fig. 8 would requires antenna setting or configuration for fig. 6 & 14 and par. 0063 in Staudte; see antenna element in fig. 4 of Staudte could be viewed as DRU 1-6 via DAU for BTS 1-N in fig. 2 of Stapleton); and 
wherein the second configuration settings indicate a second set of antenna elements of the antenna hardware assigned to the second wireless base station, the first antenna element included in the second set (sector configuration in fig. 6, 8 & 14 and par. 0063 of Staudte could include antenna elements used for BTS 1 to DRU 1-6 via BTS 2 to DAU 1 to DRU 1-6 in fig. 2 of Stapleton; accordingly, one of ordinary skill in the art would have expected the combined prior art to perform equally well to the claim, see MPEP 2143, KSR Exemplary Rationale G).

Claim 31
Thomas, in view of Staudte and Stapleton, discloses the method as in claim 11, wherein the first configuration settings (left sector configurations in fig. 6 & 14 and par. 0063 in view of fig. 4 of Staudte) indicate a first set of antenna elements of the antenna hardware assigned to a first wireless base station, a first antenna element of the antenna elements included in the first set (fig. 4 of Staudte; DRU 1-6 via DAU 1-3 linking to BTS 1 of fig. 2 in Stapleton), the method further comprising: 
receiving second configuration settings (right side sector configuration in fig. 6 & 16 and see par. 0063 in view fig. 4 of Staudte), the second configuration settings specifying a second set of antenna elements of the antenna hardware assigned to a second wireless base station, the first antenna element included in the second set (fig. 4 of Staudte; Stapleton, BTS 2 to DRU 1-6 via DAU 1 or DAU 2; therefore, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, KSR Exemplary Rationale F).

Claim 32
Thomas, in view of Staudte and Stapleton, discloses the method as in claim 31 further comprising: 
for a first time duration associated with the first configuration settings (at S4 in fig. 8, until a decision to make change, a first base station sector configuration has be used for a period, and see par. 0038 for sector configuration in Staudte), applying the first configuration settings to configurable connection hardware to produce first signal path connectivity between the first wireless base station and the antenna elements in the first set (fig. 6 & 14 of Staudte, consider: left sector configuration as first configuration settings, then DRU 1, 3 & 5 selected through DAU 1 for BTS 1 in fig. 2 of Stapleton); and 
in accordance with the second configuration settings associated with a second time duration following the first time duration:
i) terminating the first signal path connectivity (fig. 8 of Staudte for changing base station 2 sector configuration, see par. 0063, and thus ,the first base station sector configuration will be ended, see right side of fig. 6 & 14), and 
ii) applying the second configuration settings to the configurable connection hardware to produce second signal path connectivity between the second wireless base station and the antenna elements in the second set (second base station sector configuration in fig. 8, right side configuration in fig. 6 & 14 and par. 0063 of Staudte; consider fig. 2 of Stapleton, connecting BTS 2 to DRU 1 & 3 via DAU 2; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art).

Claim 33
Thomas, in view of Staudte and Stapleton, discloses  the method as in claim 32, wherein first communications from the first wireless base station over the first signal path connectivity and the first set of antenna elements including the first antenna element provides a first angular beam width with respect to the antenna hardware (Staudte, fig. 8 and par. 0049-0050, 33 degree beamwidth 6 sectors in fig. 6 connecting to fig. 2 of Stapleton, for instance, BTS 1 to DRU 1-6 are on via DAU 1); and 
wherein second communications from the second wireless base station over the second signal path connectivity and the second set of antenna elements including the first antenna element provides a second angular beam width with respect to the antenna hardware (Staudte, fig. 8 and par. 0049-0050, 65 degree beamwidth 3 sectors in fig. 6 connecting to fig. 2 of Stapleton, for instance, BTS 1 or BTS 2 to DRU 1, 3 & 5 are on via DAU 1 or DAU 2; for these reasons, one of ordinary skill in the art would have expected the combined prior art to perform equally well to the claim, see MPEP 2143, KSR Exemplary Rationale G).
Claim 35
Thomas, in view of Staudte and Stapleton, discloses the method as in claim 11, wherein the first configuration settings define first signal path connectivity between a first wireless base station and a first antenna element and a second antenna element of the antenna elements (Thomas, fig. 6 & 8 for antenna stack; fig. 4 in view of fig. 8 and sector configuration in par. 0063 of Staudte; see BTS 1 to DRU 1-6 via DAU in fig. 2 of Stapleton); 
receiving second configuration settings, the second configuration settings defining: i) second signal path connectivity between a second wireless base station and the antenna hardware (S4 in fig. 8 and 2nd different sector configuration  of Staudte; BTS 2 to DRU 1-6 via DAU 1-3 of fig. 2 of Stapleton), and ii) third signal path connectivity between a third wireless base station and the antenna hardware (S4 in fig. 8 and 3rd different sector configuration  of Staudte; BTS 3 to DRU 1-6 via DAU 1-3 of fig. 2 of Stapleton); and 
in accordance with the second configuration settings: i) terminating the first signal path connectivity (fig. 8 of Staudte for changing base station 2 sector configuration, see par. 0063, and thus ,the first base station sector configuration will be ended, see right side of fig. 6 & 14), ii) producing the second signal path connectivity between the second wireless base station and the first antenna element (fig. 9-10 to establish BTS 2 to DRU 1-6 via DAU 1-3 of fig. 2 of Stapleton; see 2nd sector configuration in par. 0063 of Staudte connected to BTS 2 to DRU 1-6 via DAU 1-3 of fig. 2 in Stapleton), and iii) producing the third signal path connectivity between the third wireless base station and the second antenna element (fig. 9-10 to establish BTS 2 to DRU 1-6 via DAU 1-3 of fig. 2 of Stapleton; see 2nd sector configuration in par. 0063 of Staudte connected to BTS 2 to DRU 1-6 via DAU 1-3 of fig. 2 in Stapleton; therefore, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, KSR Exemplary Rationale F).

Claim 36
Thomas, in view of Staudte and Stapleton, discloses the method as in claim 35, wherein the first configuration settings (left sector configurations in fig. 6 & 14 and par. 0063 in view of fig. 4 of Staudte)  indicate a first set of antenna elements of the antenna hardware assigned to the first wireless base station, the first antenna element and the second antenna element included in the first set (fig. 4 of Staudte; DRU 1-6 via DAU 1-3 linking to BTS 1 of fig. 2 in Stapleton); 
wherein the second configuration settings indicate a second set of antenna elements of the antenna hardware assigned to the second wireless base station (right side sector configuration in fig. 6 & 16 and see par. 0063 in view fig. 4 of Staudte), the first antenna element included in the second set (fig. 4 of Staudte; Stapleton, BTS 2 to DRU 1-6 via DAU 2); and 
wherein the second configuration settings indicate a third set of antenna elements of the antenna hardware assigned to the third wireless base station (third different sector configuration in par. 0063 of Staudte), the second antenna element included in the third set (BTS 2 connected to DRU 1-3 via DAU 3 in fig. 2 in view of fig. 9-10 of Stapleton; for these reasons, one of ordinary skill in the art would have expected the combined prior art to perform equally well to the claim, see MPEP 2143, KSR Exemplary Rationale G).
9.	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Staudte, Stapleton and Zhang et al. Pub. No.: US 2013/0120191 A1.

Claim 28
Thomas, in view of Staudte and Stapleton, discloses the method as in claim 27 further comprising: 
receiving second configuration settings defining second signal path connectivity between a second wireless base station and the antenna elements of the antenna hardware, the second configuration settings being a replacement to the first configuration settings (fig. 6 & 8 of Thomas; sector configuration in fig. 6, 8 & 14 and par. 0063 of Staudte; Stapleton, BTS 1-N, DAU 1-3 and DRU 1-6 in fig. 2), the second configuration settings including assignment of the first antenna element to the second wireless base station to wirelessly communicate in the network environment (fig. 6 & 8 of Thomas; changing sector configuration from one to another in fig. 6, 8 & 14 and par. 0063 of Staudte; fig. 2 & 9-10 of Stapleton); and 
wherein the second configuration settings are generated as the replacement to the first configuration settings (Staudte, sector configuration changing in fig. 8 as depicted in fig. 6 and 14), the method further comprising: 
producing second signal path connectivity in the configurable connection hardware as specified by the second configuration settings, the second signal path connectivity providing connection of the second wireless base station to the first antenna element (fig. 8 in view of changing sector configuration in fig. 6 & 14 and par. 0063 of Staudte; fig. 2 & 9-10 of Stapleton).
	Although Thomas, in view of Staudte and Stapleton, does not explicitly show: “feedback of implementing the first configuration settings”, the claim limitation is considered obvious by the following rationales.
	Initially, claim does not specifically define what are involved in feedback or what kind of feedback is, for instance, a channel statement or a report or a measurement. In fact, Staudte explains making a decision to change from a first sector configuration to a second sector configuration based upon expected traffic load and a cell coverage plan determined by a computerized program (par. 0049). Therefore, the computerized program could be said feedback. To advance the prosecution, other evidence for feedback is provided herein. In particular, Zhang teaches configuring a physical antenna array for a dynamic mapping pattern based on a time varying downlink or uplink channel statistics, i.e., feedback (fig. 4-5 and channel status information CSI in par. 0083).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify antenna system for sharing of operation of Thomas in view of Staudte and Stapleton by providing antenna array dynamic configuration of Zhang to obtain the claimed invention as specified in the claim. Such a modification would have provided an antenna array to configure 3D diverse and time-varying beam forming with a refinement so that further efficiency improvement of communications wouldn’t be limited as suggested in par. 0004-0006 of Zhang.




Allowable Subject Matter
10.	Claims 24 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN HTUN whose telephone number is (571)270-3190. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAN HTUN/
Primary Examiner, Art Unit 2643